FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN HOSKINGS,                                   No. 08-17735

               Petitioner - Appellant,           D.C. No. 1:05-cv-01430-OWW

  v.
                                                 MEMORANDUM *
P.L. VAZQUEZ, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                          Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       California state prisoner John Hoskings appeals from the district court’s

order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hoskings contends that the Governor’s 2004 decision reversing the Board of

Prison Terms’s decision finding him suitable for parole is not supported by some

evidence. The record reflects that Hoskings received all process that was due. See

Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam).

      AFFIRMED.




                                         2                                  08-17735